 Case 5:20-cv-00609-WFJ-PRL Document 9 Filed 01/28/21 Page 1 of 2 PageID 33




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

RODERICK A. PURVIS,

       Petitioner,

v.                                                Case No: 5-20-cv-609-Oc-02PRL

WARDEN, FCC COLEMAN – USP I,

      Respondent.
___________________________________

                             ORDER DISMISSING CASE

       Petitioner initiated this case on December 6, 2020 by filing a motion for earned

jail credit construed as a petition for writ of habeas corpus pursuant to 28 U.S.C. §

2241. See Docs. 1, 2. The Court’s order (Doc. 7) instructed Petitioner to apply for

pauper status or pay the filing fee within thirty days of December 6, 2020 upon pain

of dismissal. However, Petitioner ignored the order and failed to pay the required filing

fee or file a request to proceed as a pauper within thirty (30) days of the commencement

of the case. Thus, pursuant to Local Rule 1.03(e) (authorizing sua sponte dismissal of

prisoner cases if the filing fee or in forma pauperis application is not filed within 30 days

of the commencement of the action), this case is dismissed without prejudice. See also

28 U.S.C. § 1914(a).

       Should Petitioner decide to initiate a new case, he must, within thirty (30) days

of the commencement of the case, pay the filing fee or request to proceed as a pauper.

       Accordingly, it is ORDERED and ADJUDGED as follows:


                                             1
 Case 5:20-cv-00609-WFJ-PRL Document 9 Filed 01/28/21 Page 2 of 2 PageID 34




      1.    This case is DISMISSED without prejudice.

      2.    The Clerk of Court shall enter judgment and close this case.

      DONE and ORDERED in Tampa, Florida on January 28, 2021.




Copies furnished to: Pro Se Party




                                        2
